DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0023788 to Beechie (“Beechie”).
-From Claim 1: Beechie discloses a stall divider 14 for animal stalls, comprising: 
first and second pipes 38, 42 each having a head end adapted for removably mounting on a fixed head-end barrier 52, whereby in use said pipes extend from said head end to a free end 74, 78, the pipes lying within and defining a substantially vertical plane which separates a pair of neighbouring stalls; and
a connecting member 72 comprising a curved length of flexible material (see para. 31 describing bendability of 72) having first and second ends, the first and second ends being adapted for mounting in the free ends of the first and second pipes, respectively.
However, Beechie does not disclose: the head ends of the pipes 38, 42 being removably mounted on the fixed head-end barrier 52; rather, the pipes are welded to 52 (see para. 29)
Nerwin v. Erlichman, 168 USPQ 177, 179.
-From Claim 3: Beechie discloses wherein said connecting member 72 comprises a solid flexible tube extending in a curved fashion from the free end 74 of the first pipe 38 to the free end 78 of the second pipe 42 (see Fig. 4 and para. 31).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechie in view of US 4942965 to Comer (“Comer”).
-From Claim 2: Comer teaches the use of PP-R (polypropylene random copolymer) for its “toughness, resilience, and impact strength” (Col. 12, Il. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beechie by constructing the device out of PP-R as taught by Comer in order to provide toughness, resilience, and impact strength from wear and tear caused by animals.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechie in view of US 7469659 to de Jonge et al. (“de Jonge”).
-From Claim 4: Beechie discloses wherein said connecting member 72 is secured to the free ends 74, 78 by being inserted into a hollow terminal portion at the free end of each pipe; however, Beechie does not disclose the connecting member also being secured by a bolt extending through the free end and the connecting member.
De Jonge teaches an animal barrier comprising tubular connecting members 114, 117 connected to a pipe member 200 wherein the tubular connecting members are inserted into a hollow terminal 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated (specifically, the requirement in Claim 1 that the head ends of the first and second pipes be adapted for removably mounting on a fixed head-end barrier) the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
12/31/2021